—In an action, inter alia, for a permanent injunction, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Brucia, J.), dated May 27, 1994, as denied his cross motion, in effect, to reargue.
Ordered that the appeal is dismissed, with costs.
Although the defendant’s cross motion is denominated as one to vacate, inter alia, a prior order on the ground of misrepresentation (see, CPLR 5015 [a] [3]), the cross motion is actually a cross motion to reargue, the denial of which is not appeal-able (see, Robinson v Laurent, 205 AD2d 517; Continental Bank v J.D.S. Vendor Servs., 201 AD2d 527). Balletta, J. P., Rosenblatt, Ritter and Pizzuto, JJ., concur.